PER CURIAM.
This Court initially accepted jurisdiction to review Riley v. State, 25 So.3d 1 (Fla. 1st DCA 2008), a decision in which the First District Court of Appeal certified the following question to be of great public importance:
BASED ON THE REASONING OF GALINDEZ V. STATE, 955 So.2d 517 (Fla.2007), MAY A COURT FIND THAT THE FAILURE TO INSTRUCT THE JURY ON THE NEXT LESSER INCLUDED OFFENSE CONSTITUTES HARMLESS ERROR?
Id. at 4. After further consideration, this Court concludes that it should decline to exercise its discretionary jurisdiction. Accordingly, this review proceeding is dismissed.
It is so ordered.
*1289QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.